Case 1:16-cr-01090-JB Document 78 Filed 08/12/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,

Vs. No. 16-CR-01090-002 JB

RUPESH BHAKTA,

Defendant.

ORDER GRANTING TRAVEL TO INDIA

THIS MATTER is before the Court as the defendant is requesting travel to Gujrat, India,
which will allow him the opportunity to get married and begin the immigration process for his

new wife.

IT IS HEREBY ORDERED that based on information provided by the United States
Probation Officer, the defendant is granted permission to travel to Gujrat, India, from September
8, 2020, through October 14, 2020, which will be monitored by the United States Probation
Office. The Court further ORDERS that all previously imposed conditions of supervised release

dated July 11, 2017, remain in full force and effect

  

gli ZP

 
